United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
PHILADELPHA VETERANS
ADMINISTRATION, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1979
Issued: June 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Acting Chief Judge1
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 22, 2013 appellant, through his attorney, filed a timely appeal from an
August 8, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his occupational disease claim. Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of
the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he developed
bilateral knee osteoarthritis due to factors of his federal employment.

1

Effective May 20, 2014, Patricia Howard Fitzgerald was appointed Acting Chief Judge.

2

5 U.S.C. § 8101 et seq.

On appeal, counsel contents that the impartial medical examiner found that appellant’s
employment activities contributed to his diagnosed condition and was employment related.
FACTUAL HISTORY
This case has previously been before the Board. On January 29, 2000 appellant, then a
50-year-old housekeeper aid, filed an occupational disease claim alleging that he developed
bilateral aggravation of degenerative joint disease and torn menisci in his knees due to his
employment activities.
In an April 8, 2013 decision,3 the Board found an unresolved conflict of medical opinion
evidence between appellant’s physician, Dr. Richard Zamarin, a Board-certified orthopedic
surgeon, and Dr. Bong S. Lee, a second opinion physician and Board-certified orthopedic
surgeon. They disagreed as to whether appellant’s knee condition was causally related to his
accepted employment activities. Dr. Zamarin advised that appellant’s condition was aggravated
by his work activities as a house keeping aide while Dr. Lee attributed his condition to the aging
process and not to work factors. The Board remanded for OWCP to refer the case to an impartial
medical examiner. The facts of the case as set forth in the Board’s prior decision are adopted
herein by reference.
On July 11, 2013 OWCP referred appellant, a statement of accepted facts and a list of
questions to Dr. Andrew J. Collier, a Board-certified orthopedic surgeon, for an impartial
medical examination. It asked Dr. Collier to provide all the diagnoses found, any work-related
factors of disability, any preexisting disability and his prognosis and recommendations for
medical treatment. OWCP also asked that he describe any work limitations or any restrictions
attributable to preexisting conditions. It provided Dr. Collier with a statement noting that
Dr. Lee found that appellant’s bilateral knee arthritis was not the result of any job activities while
Dr. Zamarin opined that appellant’s degenerative joint disease in both knees was aggravated by
his work activities such as constant standing and lifting.
Dr. Collier examined appellant on July 24, 2013 and reviewed his work history,
employment duties and history of knee pain. Appellant described his current condition and
treatment with over-the-counter medication. Dr. Collier noted that appellant had marked
bilateral genu varum with slight hyperextension on the left. He stated that both knees
demonstrated minimal synovitis, no effusion, erythema or warmth with limited range of motion.
Dr. Collier found marked varus, medial osteophytes, medial collapse, negative McMurray’s,
Lachman and Drawer signs. He stated that appellant had a waddling gait with his cane.
Dr. Collier diagnosed severe degenerative arthritis in both knees. He stated:
“[Appellant] had no work-related injuries, traumas, etc., to cause this condition.
The most likely cause of his symptomatology is his weight and obesity. Every
step [appellant] takes of his life does contribute to his arthritis. Hence, his
work-related activities would add to his condition but are not the sole cause of his
condition. It does play a minor role. [Appellant] does have severe degenerative
3

Docket No. 13-206 (issued April 8, 2013).

2

arthritis in both knees, again not caused by his work or work activities. This is
not industrial.”
Dr. Collier recommended bilateral total knee replacements and stated that appellant had
significant restrictions due to his degenerative arthritis.
By decision dated August 8, 2013, OWCP denied appellant’s claim, finding that
Dr. Collier determined that appellant’s severe degenerative arthritis in both knees was due to his
weight and not his work activities.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”4 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.5
Questions to physicians should address all unresolved medical issues and the claims
examiner should provide the physician with OWCP’s definition of direct causation and
aggravation.6 The aggravation of a preexisting condition is as compensable as an original or new
injury and the resulting disability is compensable regardless of the degree of such aggravation.7
If the referee specialist submits an opinion which is equivocal, lacks rationale or fails to address

4

20 C.F.R. § 10.5(q).

5

Lourdes Harris, 45 ECAB 545, 547 (1994).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development Claims, Chapter 2.800.8.c(4)
(November 2004). Aggravation occurs if a preexisting condition is worsened, either temporarily or permanently, by
an injury arising in the course of employment. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2b (January 2013).
7

J.O., Docket No. 10-785 (issued September 21, 2011); P.M., Docket No. 06-1813 (issued February 28, 2007);
John D. Ayers, 48 ECAB 440 (1997); Henry Klaus, 9 ECAB 333 (1957); Charles A. Duffy, 6 ECAB 470,
471 (1954).

3

the specified medical issues or conflict, the claims examiner should seek clarification or further
rationale from that physician.8
ANALYSIS
The Board previously found that there was a conflict of medical opinion regarding
whether appellant’s employment activities caused or aggravated his underlying bilateral knee
osteoarthritis. OWCP referred him for an impartial medical examination to Dr. Collier.
In a July 24, 2013 report, Dr. Collier provided a proper history of injury and listed
findings on examination. He diagnosed severe degenerative arthritis in both knees. Dr. Collier
stated:
“Every step [appellant] takes of his life does contribute to his arthritis. Hence, his
work-related activities would add to his condition but are not the sole cause of his
condition. It does play a minor role.”
The Board finds that Dr. Collier’s opinion on causal relationship does not resolve the
underlying conflict of whether appellant’s employment aggravated his preexisting condition.
OWCP did not provide him with the definition of an aggravation or contribution. It did not ask
that Dr. Collier address any aggravation of an underlying condition in the questions provided
him. As a result of this deficiency, Dr. Collier did not adequately address Dr. Zarmarin’s
conclusions that appellant’s bilateral knee condition was aggravated by his work activities as a
housekeeping aide. Dr. Bong related the condition to aging without contribution by work
factors.
When OWCP secures an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the opinion from the specialist requires
clarification or elaboration, it has the responsibility to secure a supplemental report from the
specialist for the purpose of correcting a defect in the original report. Unless this procedure is
carried out by OWCP, the intent of section 8123(a) of FECA will be circumvented when the
impartial specialist’s medical report is insufficient to resolve the conflict of medical evidence.9
OWCP should request clarification from Dr. Collier on whether appellant sustained an
employment-related aggravation of his preexisting osteoarthritis and, if so, whether any
aggravation was temporary or permanent. It should provide the physician with the definitions
for aggravation and contribution for his reference. The Board will set aside the August 8, 2013
decision and remand the case for further medical development to be followed by a de novo
decision.
CONCLUSION
The Board finds that the case is not in posture for a decision.
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.11.e (October 2010).
9

Patricia E. McNally, Docket No. 05-338 (issued May 5, 2005).

4

ORDER
IT IS HEREBY ORDERED THAT the August 8, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.10
Issued: June 10, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

Richard J. Daschbach, Chief Judge, who participated in the preparation of the decision, was no longer a
member of the Board after May 16, 2014.

5

